Citation Nr: 1330796	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  13-13 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for nephropathy, to include as secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel











INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for nephropathy.  

The Board notes that in his April 2013 substantive appeal (VA Form 9), the Veteran stated that he has numerous signs and symptoms of "peripheral neuropathy" which were caused by and secondary to his service connected Type II diabetes mellitus.  While it is evident from his submission that he wished to continue the appeal on issue of nephropathy, it appears he may be raising a claim for service connection for peripheral neuropathy.  Since this claim was not developed or adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction, and therefore it is REFERRED to the AOJ for appropriate action.

In addition, the Board also notes that in a VA examination dated September 2009, the Veteran stated that he is unemployable as a result of his service connected disabilities.  A review of the electronic records maintained in the Virtual VA system shows the Veteran having filed an application for pension in September 2013, in which he claims his service connected disabilities prevent him from working.  In light of this evidence, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is also REFERRED to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Additional development is necessary before a decision may be rendered in this case.  38 U.S.C.A. §5103; 38 C.F.R. §3.159.

A.  VA treatment records

Along with his substantive appeal in April 2013, the Veteran requested the RO obtain VA treatment records from January 1, 2013 to April 30, 2013.  A review of the claims file and records maintained in the Virtual VA system show that these records were not obtained.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Since the Veteran has indicated that these treatment records are relevant to his claim, remand is required to associate the updated VA treatment records, from January 2013 to the present, with the claims file.

B.   VA examination

The Veteran was evaluated at a VA examination in March 2010.  The VA examiner found that a diagnosis of nephropathy was not possible because of normal creatinine and urinalysis results.  However, it is unclear from the examiner's report whether or not the Veteran did not have a diagnosis of nephropathy at the time of the examination, or if he ever had a diagnosis of nephropathy at all during the pendency of the claim.  Additionally, when rendering her opinion, the examiner failed to address VA treatment records in the claims file from July 2009 and November 2009, which lists a diagnosis of nephropathy with a history of mild microalbuminuria.   

The Court of Appeals for Veterans Claims has held that the requirement for service connection, that a current disability be present, is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Given a potential diagnosis of nephropathy listed in the July 2009 and November 2009 VA treatment records, and given the fact that such history was not adequately considered by the March 2010 examiner, the Veteran must be granted a new VA examination to determine whether, in fact, he has a diagnosis of nephropathy or any other kidney disorders,; and if he does, whether it is related to his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the VA Medical Center in Atlanta, Georgia, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of January 2013 to the present. 

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to ascertain whether he has nephropathy or other kidney disorders; and if he does, to determine the nature and etiology of his disability.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.   All indicated tests and studies should be performed.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has nephropathy or other kidney disorders; and if he does, if it is related to military service; or was caused or aggravated (permanently increased in severity) by the Veteran's service-connected diabetes mellitus.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

Specifically, the examiner should address the July 2009 and November 2009 VA treatment records which list the Veteran as having a diagnosis of nephropathy with a history of mild microalbuminuria. 
  
3.  Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


